DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered with the request for continued examination filing on 2/10/2022.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tilghman (US 8664466) in view of Tweed (US 1673650).
Regarding claim 1, Tilghman discloses a protective cover (12) for an animal hoof, the protective cover (12) comprising: a sheet (12) having a first side (18), a second side (20), and an exterior edge (outside limit of (12)) surrounding an interior area (30) of the sheet (12); wherein the exterior edge (outside limit of (12)) includes a plurality of slits (space between 28a, 28b, 28c, 28d, 28e) extending from the exterior edge (outside limit of (12)) to the interior area (30) of the sheet (12), and a portion of the sheet (Fig. 4, 28a, 28b, 28c, 28d, 28e) between each of the plurality of slits (space between 28a, 28b, 28c, 28d, 28e); wherein when covering the animal hoof (40), a first part (one of 28a, 28b, 28c, 28d, 28e) of the portion of the sheet is overlapped over a second part (another one of 28a, 28b, 28c, 28d, 28e) of the portion of the sheet, the first part and the second part being on opposite sides of one of the plurality of slits (an example of the multiple combinations is 28d is overlapped over 28e which are on opposite sides of one of the plurality of slits); and the first side (18) having an adhesive material (col 4, lines 8-11). 
Tilghman does not explicitly disclose the second side having a textured surface. 
Tweed teaches a second side having a textured surface (p. 1, lines 36-44, 74-76). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective cover of Tilghman with the second side having a textured surface as taught by Tweed in order to guard against slipping, adding to the traction capacity of the animal without a corresponding increase in the energy exerted (Tweed: p. 1, lines 36-44).  
Regarding claim 2, Tilghman as modified by Tweed teaches (references to Tilghman) wherein the sheet is a shape configured to cover at least a bottom of a hoof (Fig. 4 shows that the sheet (12) of Tilghman covers at least the bottom of a hoof (40)). 
Regarding claim 3, Tilghman as modified by Tweed teaches (references to Tilghman) wherein the first side (18) includes a film (26) covering the adhesive material (18). 
Regarding claim 4, Tilghman as modified by Tweed teaches (references to Tilghman) wherein the film (26) is removably attachable to the adhesive material (18)(see col. 3, lines 13-14).
Regarding claim 5, Tilghman as modified by Tweed teaches (references to Tweed) wherein the second side (3) is a non-slip material (p. 1, lines 36-44, 74-76, 100-103, material to prevent slipping). 
Regarding claim 7, Tilghman as modified by Tweed teaches (references to Tilghman) wherein the portion of the sheet (Fig. 4, 28a, 28b, 28c, 28d, 28e) between each of the plurality of slits (space between 28a, 28b, 28c, 28d, 28e) is foldable to substantially cover a surface of the animal hoof (col. 4, lines 8-11 lobes “are folded 
Regarding claim 8, Tilghman as modified by Tweed teaches (references to Tilghman) wherein the sheet is removably attachable to the animal hoof (col. 2, lines 61-65).
Regarding claim 9, Tilghman as modified by Tweed teaches (references to Tilghman) wherein the protective cover is configured to secure medicine to a surface of the animal hoof (col. 4, lines 1-7).
Regarding claim 10, Tilghman as modified by Tweed, as discussed so far, is silent about wherein the sheet includes an elastic material. 
In addition to the above, Tilghman teaches wherein the sheet includes an elastic material (embodiment shown in Figs. 11 and 12 and discussed in col. 5, lines 36-40 discloses the sheet may include an elastic material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Fig. 4 embodiment of the protective cover of Tilghman modified by Tweed to include an elastic material as taught by the Fig. 11 embodiment of Tilghman to provide additional medication to the animal hoof. 
Regarding claim 11, Tilghman as modified by Tweed teaches (references to Tilghman) wherein each of the plurality of slits is substantially wedge-shaped (see spaces between lobes (28a, 28b, 28c, 28d, 28e) in Fig. 4). 
Regarding claim 12, Tilghman discloses a method (col. 3, line 66 – col. 4, line 17; Figs. 4-7) for applying a protective cover (12) to an animal hoof (40) comprising: providing the protective cover (12), the protective cover (12) including a sheet (12) 
Tilghman does not explicitly disclose the second side having a textured surface. 
Tweed teaches a second side having a textured surface (p. 1, lines 36-44, 74-76). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective cover of Tilghman with the second side having a textured surface as taught by Tweed in order to guard against slipping, adding to the traction capacity of the animal without a corresponding increase in the energy exerted (Tweed: p. 1, lines 36-44).
Regarding claim 14, Tilghman as modified by Tweed teaches (references to Tilghman) wherein the sheet is a shape configured to cover at least a bottom of a hoof (Fig. 4 shows that the sheet (12) of Tilghman covers at least the bottom of a hoof (40)) and configured to conform and secure to an animal hoof when standing, walking, or 
Regarding claim 15, Tilghman as modified by Tweed teaches (references to Tilghman) wherein the film (26) is removably attachable to the adhesive material (28) and configured for ease of application to the hoof (col. 3, lines 13-14). 
Regarding claim 16, Tilghman as modified by Tweed teaches (references to Tweed) wherein the second side (3) is a non-slip material configured for durability in outdoor terrain weather conditions (p. 1, lines 36-44, 74-76, 100-103, material to prevent slipping).
Regarding claim 17, Tilghman as modified by Tweed teaches (references to Tilghman) wherein the portion of the sheet (Fig. 4, 28a, 28b, 28c, 28d, 28e) between each of the plurality of slits (space between 28a, 28b, 28c, 28d, 28e) is foldable to substantially cover a surface of the animal hoof and configured for durability if outdoor terrain weather conditions exist (col. 4, lines 8-11 lobes “are folded about proximate portions of wall 44 of the hoof 40 and secured to the wall 44 of the hoof by the adhesive of the tape material 18”). 
Regarding claim 18, Tilghman as modified by Tweed teaches (references to Tilghman) wherein the protective cover is configured to secure medicine to a surface of the animal hoof, and provide a clean, dry environment to prevent contamination of a healing injury (col. 4, lines 1-7). 
Regarding claim 19, Tilghman as modified by Tweed teaches (references to Tilghman) wherein each of the plurality of slits is substantially wedge-shaped (see spaces between lobes (28a, 28b, 28c, 28d, 28e) in Fig. 4), configured to be a uniform 
Regarding claim 20, Tilghman as modified by Tweed teaches (references to Tilghman) the method further comprising: overlapping the portion of the sheet between each of the plurality of slits (Figs. 4-7, col. 4, lines 8-17) to conform and secure to the hoof whether standing, walking, or running (col. 4, lines 30-32).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tilghman (US 8664466) in view of Tweed (US 1673650) and further in view of Swearingen (US 2016/0262349).
Regarding claim 6, Tilghman as modified by Tweed does not explicitly teach wherein the second side is a water-resistant material. 
Swearingen teaches a second side is a water-resistant material (paragraph [0023]; claim 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective cover of Tilghman modified by Tweed with a water-resistant material on the second side as taught by Swearingen in order to keep the hoof dry to continue providing protection to the hoof. 
Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fleming (US 6863033) teaches a non-slip pad for animals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643